Case: 20-40097     Document: 00516106667         Page: 1     Date Filed: 11/24/2021




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                November 24, 2021
                                  No. 20-40097
                                                                   Lyle W. Cayce
                                                                        Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Alfonso Lopez-Rodriguez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 1:19-CR-897-1


                    ON REMAND FROM
         THE SUPREME COURT OF THE UNITED STATES

   Before Jolly, Elrod, and Graves, Circuit Judges.
   Per Curiam:*
          This court previously granted the government’s unopposed motion
   for summary affirmance of Alfonso Lopez-Rodriguez’s conviction under 8
   U.S.C. § 1326. Lopez-Rodriguez then petitioned for certiorari to the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40097         Document: 00516106667                Page: 2        Date Filed: 11/24/2021




                                           No. 20-40097


   Supreme Court. The Supreme Court has now vacated the judgment and
   remanded to us with instructions to consider Lopez-Rodriguez’s appeal in
   the light of the Court’s decision in Borden v. United States, 141 S. Ct. 1817
   (2021). We have considered the effect Borden has on Lopez-Rodriguez’s
   conviction and, as we shall discuss, hold that it does not disturb this court’s
   earlier judgment. Consequently, we REINSTATE the judgment as
   previously entered.
                                                  I.
           On November 13, 2019, Lopez-Rodriguez pleaded guilty to illegal
   reentry of a removed alien in violation of 8 U.S.C. § 1326(a) and (b)(2).1 On
   February 5, 2020, the district court, upon Lopez-Rodriguez’s plea of guilty,
   entered a judgment of conviction under section 1326(a) and (b)(2) and
   sentenced Lopez-Rodriguez to 57 months. Lopez-Rodriguez’s plea of guilty
   and the district court’s judgment of conviction under section 1326(b)(2) were
   based on a prior Texas aggravated robbery conviction. 2




           1
            8 U.S.C. § 1326(a) makes it a crime for “any alien who has been . . . removed or
   has departed the United States while an order of exclusion, deportation, or removal is
   outstanding, and thereafter enters . . . the United States . . . .” and imposes a statutory
   maximum of 2-years imprisonment for that crime. Section 1326(b)(2) further provides that
   when the crime of section 1326(a) is preceded by an aggravated felony, the maximum
   imprisonment is 20-years.
           2
                A person commits Texas aggravated robbery “if he commits [simple robbery
   under Texas Penal Code Ann. § 29.02] and he: (1) causes serious bodily injury to another;
   [or] (2) uses or exhibits a deadly weapon . . . .” Tex. Penal Code Ann. § 29.03(a)(1)–
   (2) (emphasis added). A person commits simple robbery, “if, in the course of committing
   theft . . . and with intent to obtain or maintain control of the property, he: (1) intentionally,
   knowingly, or recklessly causes bodily injury to another; or (2) intentionally or knowingly
   threatens or places another in fear of imminent bodily injury or death.” Tex. Penal
   Code Ann. § 29.02(a) (emphasis added). Thus, in Texas, aggravated robbery
   incorporates the crime of simple robbery in its definition.




                                                  2
Case: 20-40097      Document: 00516106667          Page: 3   Date Filed: 11/24/2021




                                    No. 20-40097


          Lopez-Rodriguez appealed to this court and raised one issue:
   “Whether the district court plainly erred by convicting, sentencing, and
   entering judgment against Mr. Lopez-Rodriguez under 8 U.S.C. § 1326(b)(2)
   because his conviction for Texas aggravated robbery was the only possible
   [underlying] predicate offense justifying a § 1326(b)(2) conviction and that
   [state] offense can be committed recklessly.” That is to say, Texas aggravated
   robbery incorporates Texas simple robbery, which criminalizes reckless
   conduct. In the earlier proceeding before us, however, Lopez-Rodriguez
   acknowledged that Fifth Circuit precedent—United States v. Burris, 920 F.3d
   942 (5th Cir. 2019), vacated and remanded, 2021 U.S. LEXIS 3211 (June 21,
   2021)—foreclosed his argument at the time, but he nevertheless sought to
   preserve the issue given the Supreme Court’s pending decision in Borden.
   The government filed an unopposed motion for summary affirmance of his
   conviction, which this court granted on August 18, 2020. Lopez-Rodriguez
   subsequently petitioned the Supreme Court for certiorari. On June 21, 2021,
   after it had decided Borden, the Supreme Court granted certiorari, vacated
   our judgment, and remanded the case to us “for further consideration in [the]
   light of Borden v. United States.”
                                        II.
                                        A.
          So, the question we proceed to answer is whether Borden requires us
   to vacate Lopez-Rodriguez’s conviction of illegal reentry and sentencing
   under section 1326(b)(2). In Borden, the defendant, under the Armed Career
   Criminal Act (ACCA), 18 U.S.C. § 924(e), received an enhanced sentence
   because of a prior Tennessee state conviction of reckless aggravated assault
   that was treated as a crime of violence. 141 S. Ct. at 1822. Under Tennessee
   law, Borden’s reckless aggravated assault conviction required that he
   “recklessly commit an assault” that either resulted in serious bodily injury
   or death or involved a deadly weapon. Tenn. Code Ann. § 39-13-




                                         3
Case: 20-40097         Document: 00516106667              Page: 4       Date Filed: 11/24/2021




                                          No. 20-40097


   102(a)(1)(B). The Supreme Court reversed. It held that because a “crime of
   violence” required the “use of physical force against the person of another”
   a crime supporting an ACCA enhancement required a higher degree of mens
   rea than recklessness. Borden, 141 S. Ct. at 1825. Therefore, because, under
   his indictment, Borden’s state court conviction could have been for reckless
   aggravated assault, the Supreme Court reversed his “crime of violence”
   sentencing enhancement. Id. at 1834.
           Similarly, and relevant here, a sentence under section 1326(b)(2)
   requires a showing of a previous conviction for an “aggravated felony.” As
   pertinent to this appeal, 8 U.S.C. § 1101(a)(43)(F) defines an aggravated
   felony as “a crime of violence (as defined in section 16 of title 18 . . . ) for
   which the term of imprisonment [is] at least one year.” 18 U.S.C. § 16(a)
   defines a “crime of violence” as “an offense that has as an element the use,
   attempted use, or threatened use of physical force against the person or
   property of another[.]”3 In short, the question before us is not whether
   Lopez-Rodriguez committed a robbery under Texas law—he did—but
   whether that Texas robbery constituted an aggravated felony in the light of
   Borden.
                                                B.
           Upon remand, we requested supplemental letter briefs addressing
   Borden’s effect on Lopez-Rodriguez’s appeal. In his letter brief, Lopez-
   Rodriguez argued that Borden barred his conviction under section 1326(b)(2)
   because Texas’s aggravated robbery statute incorporates, as an element,
   simple robbery, which allows a conviction based on a mens rea of only


           3
              Borden specifically ruled on the “use of physical force” phrase as it applied to a
   “violent felony” under the ACCA. The ACCA’s “violent felony” and section 16’s “crime
   of violence” definitions are nearly identical, however, and the government agrees that
   Borden applies to section 16(a).




                                                4
Case: 20-40097         Document: 00516106667               Page: 5       Date Filed: 11/24/2021




                                          No. 20-40097


   recklessness. And further, Lopez-Rodriguez argued, the record on appeal
   here does not establish that Lopez-Rodriguez was actually charged with, or
   pleaded guilty, to a crime with a higher standard of mens rea than
   recklessness. In response, the government argued that Borden had no effect
   on Lopez-Rodriguez’s case because the state indictment and PSR clearly
   showed that Lopez-Rodriguez was charged with and pleaded guilty to
   committing the robbery with intent or knowledge that his actions would cause
   the victim fear of imminent harm; thus, the robbery was not merely recklessly
   committed.
          Along with its letter brief, the government filed a motion, opposed by
   Lopez-Rodriguez, to supplement the record with the state indictment. 4 We
   granted that motion.




          4
              The indictment charges,
                    THE GRAND JURORS, for the County of Cameron,
                    State of Texas, duly organized, upon their oaths present
                    in the said Court, and for the term aforesaid, present that
                    ALFONZO LOPEZ RODRIGUEZ, hereinafter called the
                    Defendant, on or about the 21ST DAY OF JULY, 2011,
                    and anterior to the presentment of this indictment, in the
                    County of Cameron and State of Texas, did then and
                    there, while in the course of committing theft of property
                    and with intent to obtain or maintain control of said
                    property, intentionally or knowingly threaten or place
                    Leidy Barragan in fear of imminent bodily injury or death,
                    and the defendant did then and there use or exhibit a
                    deadly weapon, to-wit: a knife.
                    And it is further presented in and to said Court that, prior
                    to the commission of the aforesaid offense, on the 22nd
                    day of September, 2009, in cause number CR-2988-09-B
                    in the 93rd Judicial District of Hidalgo County, Texas, the
                    defendant was convicted of the felony offense of Assault
                    Against a Public Servant.




                                                 5
Case: 20-40097      Document: 00516106667          Page: 6    Date Filed: 11/24/2021




                                    No. 20-40097


                                         C.
          First, it is important to our consideration whether the Texas
   aggravated robbery statute is divisible into separate robbery crimes—and our
   precedent in United States v. Lerma, 877 F.3d 628, 634 (5th Cir. 2017), has
   said clearly that it is. Because Lopez-Rodriguez’s statute of conviction for
   aggravated robbery is divisible we use the modified categorical approach to
   examine the particular crime of robbery that he committed.
          To assess whether a prior conviction constitutes a “crime of
   violence” we would usually apply the categorical approach, which focuses on
   the elements of the specific crime and not the underlying facts of conviction.
   United States v. Martinez-Rodriguez, 857 F.3d 282, 285 (5th Cir. 2017). The
   categorical approach is straightforward when a statute involves a single list of
   elements for a singular crime. “Some statutes, however, have a more
   complicated (sometimes called ‘divisible’) structure . . . .” Mathis v. United
   States, 136 S. Ct. 2243, 2249 (2016). Divisible statutes “list elements in the
   alternative, and thereby define multiple crimes.” Id. If a statute is divisible
   into different crimes then a modified categorical approach is appropriate to
   determine which of the crimes referred to in the statute was committed. This
   approach allows us to look at “a limited class of documents (for example, the
   indictment, jury instructions, or plea agreement and colloquy) to determine
   what crime, with what elements, a defendant was convicted of.” Id. When a
   defendant has pleaded guilty, the proper documents to consider when using
   the modified categorical approach are the “charging document, written plea
   agreement, transcript of plea colloquy, and any explicit factual finding by the
   trial judgment to which the defendant assented.” United States v. Martinez-
   Vega, 471 F.3d 559, 561 (5th Cir. 2006).




                                          6
Case: 20-40097      Document: 00516106667          Page: 7    Date Filed: 11/24/2021




                                    No. 20-40097


                                         D.
          As we have noted, our precedent holds that the Texas aggravated
   robbery statute, which incorporates the simple robbery statute with its
   reference to reckless conduct, is a divisible statute. Lerma, 877 F.3d at 634.
   Thus, under the modified categorical approach, we now can turn to other
   documents, like the indictment (which has been added to the appellate record
   per our grant of the government’s motion to expand the record), to
   determine if these documents indicate Lopez-Rodriguez’s crime of
   conviction was committed with a higher degree of mens rea than recklessness.
          The indictment clearly shows Lopez-Rodriguez was charged with and
   pleaded guilty to aggravated robbery based on intentionally and knowingly
   threatening another person in the course of a robbery. The indictment
   charges that Lopez-Rodriguez “while in the course of committing theft of
   property . . . intentionally or knowingly threaten[ed] or place[d the victim] in
   fear of imminent bodily injury or death . . . .” (emphasis added). The
   indictment further charges that Lopez-Rodriguez, in the course of the
   robbery-by-threat, “did then and there use or exhibit a deadly weapon, to wit:
   a knife.” The judgment of conviction shows Lopez-Rodriguez pleaded guilty
   to the aggravated robbery offense as set out in the indictment. Consequently,
   the crime charged against Lopez-Rodriguez, and to which he pleaded guilty,
   involved a higher mens rea—intent or knowledge—than recklessness, and
   thus satisfies the elements of an aggravated felony (i.e., a crime of violence)
   as provided in his section 1326(b)(2) conviction.
                                         III.
          To sum up: in this opinion, we have held that Borden does not upset
   Lopez-Rodriguez’s conviction or sentence under 8 U.S.C. § 1326. We have
   used the modified categorical approach to determine that Lopez-Rodriguez’s
   aggravated robbery conviction is based on knowing or intentional conduct, a




                                          7
Case: 20-40097    Document: 00516106667         Page: 8   Date Filed: 11/24/2021




                                 No. 20-40097


   higher standard of mens rea than recklessness. Consequently, we have
   concluded that Lopez-Rodriguez’s conviction for aggravated robbery under
   Texas law is a “crime of violence,” which confirms his section 1326(b)(2)
   conviction and enhanced sentence, irrespective of Borden’s holding. Our
   previous judgment is, therefore, REINSTATED.




                                       8